Citation Nr: 0604850	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-02 158	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of subdural hematoma and subarachnoid hemorrhage.  


REPRESENTATION

Appellant represented by:	Ward A. Meythaler, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and E.B.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION


The veteran had active service from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2000.  In July 2005, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).


FINDING OF FACT

On January 5, 2006, the Board received a death certificate 
from the veteran's representative showing that the veteran 
had died on October [redacted], 2005.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


